United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF THE ARMY, ABERDEEN
PROVING GROUND, Aberdeen, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2108
Issued: June 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from a June 10, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) affirming the denial of her
claim for leave buyback. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant was entitled to leave buyback for 181.5 hours from
October 16 to November 22, 2006 due to her accepted employment injury.

1

5 U.S.C. §§ 8101-8193.

On appeal appellant generally asserted that she was disabled during the period claimed
due to her employment-related back condition.2
FACTUAL HISTORY
On May 16, 2006 OWCP accepted that on March 30, 2005 appellant, then a 35-year-old
chemist, sustained an employment-related lumbar sprain while moving boxes at work. Appellant
was granted leave buyback for 118 hours for the period June 27 through October 6, 2006. On
January 10, 2007 she applied for leave buyback for the 181.5 hours from October 16 to
November 22, 2006. A CA-7a form indicated that appellant took partial leave from October 16
to 25, 2006 for doctor visits and therapy, and medical leave for the period October 25 to
November 22, 2006.3 On June 14, 2007 OWCP accepted that she sustained a recurrence of
disability on April 26, 2007. Appellant’s claim was expanded to include lumbar neuritis and
lumbar disc displacement. On August 7, 2007 Dr. Hugo Benalcazar, a Board-certified
neurosurgeon, performed anterior discectomy at L4-5 and L5-S1. Appellant was placed on the
periodic compensation rolls. She returned to modified duty for four hours daily on
March 17, 2008.
Appellant had an initial physical therapy evaluation on August 14, 2006 and continued
with therapy through October 25, 2006. This included therapy sessions on October 16, 19, 24
and 25, 2006. On October 18, 2006 Dr. P.L. Sitaras, a Board-certified neurosurgeon, reported a
history that the previous weekend appellant was at a festival and had a difficult time with the
cold, damp weather and that she had two more festival weekends scheduled in North Carolina in
November. He advised that she was to continue her current physical restrictions. On
Wednesday, October 25, 2006 Dr. Sitaras reported that appellant was being seen as an
emergency. Appellant had helped her husband load his vehicle and bring his equipment home
from a weekend festival, noting that she made about 20 trips. She tried to carry light material
from the park to the vehicle and then into her home and experienced severe back pain with
radiation into her lower extremities. Dr. Sitaras advised that appellant was to remain off work
until November 15, 2006. An October 30, 2006 magnetic resonance imaging (MRI) scan of the
lumbar spine, when compared with a June 27, 2006 study, demonstrated an interval increase in
the degree of a left paracentral disc protrusion at L5-S1, which caused mild posterior

2

Appellant requested oral argument before the Board. The Board has duly considered the matter and finds that
the request should be denied. Pursuant to section 501.5(a) of the Board’s regulations, oral argument may be held at
the discretion of the Board. 20 C.F.R. § 501.5(a). Section 501.5(b) provides that the application for oral argument
must specify the issue or issues to be argued and provide a statement supporting the need for oral argument.
20 C.F.R. § 501.5(b). Although appellant’s request was timely filed, she failed to provide the need for oral
argument. On appeal she generally asserted that the evidence established her claim. In the opinion of the Board,
oral argument in this appeal would further delay issuance of a decision and not serve a useful purpose. As
appellant’s contentions on appeal can be adequately addressed in a decision based on the case record as submitted,
oral argument is denied.
3

Appellant claimed four hours for therapy on October 16, 2006, two hours for a doctor visit on October 18, 2006,
one and a half hours for therapy on October 19, 2006, one hour for therapy on October 20, 2006, four hours for
therapy on October 24, 2006, nine hours for therapy and a doctor visit on October 25, 2006, and eight or nine hours
medical leave daily for October 26 through November 22, 2006.

2

displacement of the descending left S1 nerve root.4 On November 2, 2006 Dr. Sitaras advised
that appellant was unable to work until November 29, 2006.
By letter dated August 18, 2010, OWCP advised appellant that her claim for leave
buyback for the period October 16 to November 22, 2006 could not be processed because the
medical evidence did not support that the claimed disability was caused by the March 30, 2005
employment injury. Appellant was asked to provide a detailed narrative medical report from a
physician within 30 days that showed that her work stoppage was due to the accepted workrelated conditions.
On September 10, 2010 OWCP approved leave buyback for 20.5 hours for the period
November 29, 2006 to February 28, 2007 and for 19 hours for the period March 9 to
April 26, 2007.
An August 21, 2010 x-ray and MRI scan studies of the lumbar spine demonstrated
surgical changes and no evidence of acute abnormality. In a September 30, 2010 report,
Dr. Ritu T. Bhambhani, Board-certified in anesthesiology and pain medicine, reported that she
was awaiting authorization for additional surgery. He reviewed diagnostic studies, provided
physical examination findings, and diagnosed low back and left leg pain secondary to
postlaminectomy/fusion failed back syndrome, bulging lumbar disc and left lumbar
radiculopathy/radiculitis.
By decision dated October 8, 2010, OWCP denied appellant’s claim for leave buyback
for the period October 16 through November 22, 2006 on the grounds that the medical evidence
did not establish that her disability was due to the March 30, 2005 employment injury.
On October 26, 2010 appellant requested a hearing that was held on March 29, 2011. At
the hearing she complained about the delay in processing her claim for leave buyback. The
hearing representative explained that appellant needed to provide medical evidence explaining
that the claimed disability was caused by the employment injury. In a March 31, 2011 letter,
appellant stated that weather had a big impact on her level of pain, and that it would be difficult
for her to get an additional report from Dr. Sitaras after four years.
In a June 10, 2011 decision, an OWCP hearing representative affirmed the October 8,
2010 decision.
LEGAL PRECEDENT
In situations where compensation is claimed for periods when leave was used, OWCP has
the authority and the responsibility to determine whether the employee was disabled during the
period for which compensation is claimed.5 It determines whether the medical evidence
establishes that an employee is disabled by an employment-related condition during the period
4

The June 27, 2006 MRI scan study demonstrated a mild disc bulge at L3-4, mild spondylosis and disc bulge at
L4-5, and mild spondylosis, disc bulge and small left-sided disc herniation at L5-S1.
5

See Glen M. Lusco, 55 ECAB 148 (2003); see also 20 C.F.R. § 10.425 (1999).

3

claimed for leave buyback, after which the employing establishment will determine whether it
will allow the employee to buyback the leave used.6
Under FECA, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.7 Whether a particular injury
causes an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative and substantial
medical evidence.8 When the medical evidence establishes that the residuals of an employment
injury are such that, from a medical standpoint, they prevent the employee from continuing in the
employment held when injured, the employee is entitled to compensation for any loss of wageearning capacity resulting from such incapacity.9 The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
specific dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.10
OWCP’s procedure manual provides that no more than four hours of compensation or
continuation of pay should be allowed for routine medical appointments. Longer periods of time
may be allowed when required by the nature or the medical procedure and/or the need to travel a
substantial distance to obtain the medical care.11
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain, lumbar neuritis and a lumbar
disc displacement on March 30, 2005 while moving boxes at work. Appellant filed claims for
leave buyback that were granted for the periods June 27 through October 6, 2006, November 29,
2006 to February 28, 2007 and March 9 to April 26, 2007. OWCP found that she was not
entitled to compensation, and thus leave buyback was denied, for the period October 16 through
November 22, 2006.
For the period beginning Monday, October 23 through November 22, 2006, appellant
submitted insufficient medical evidence to establish that she became disabled for work due to the
accepted March 30, 2006 employment injury. Dr. Sitaras explained on Wednesday, October 25,
6

Glen M. Lusco, id.

7

See 20 C.F.R. § 10.5(f) (1999); Cheryl L. Decavitch, 50 ECAB 397 (1999).

8

Fereidoon Kharabi, 52 ECAB 291 (2001).

9

S.D., Docket No. 10-1820 (issued March 18, 2011).

10

William A. Archer, 55 ECAB 674 (2004).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).

4

2006, that appellant was seen as an emergency. Appellant reported a history that the previous
weekend she made about 20 trips helping her husband load his vehicle to bring equipment home
from a weekend festival. She experienced severe back pain with radiation into her lower
extremities. Whether a particular injury causes an employee to be disabled for employment and
the duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.12 Dr. Sitaras clearly advised that
appellant’s condition worsened after helping her husband load equipment following a weekend
festival. There is no evidence that such activity was incidental to her federal employment as a
chemist. Appellant failed to meet her burden of proof to establish that she became disabled for
the period October 23 through November 22, 2006 due to the accepted March 30, 2006
employment injury.
The Board finds the case not in posture regarding whether appellant is entitled to
compensation for leave buyback for four hours on October 16, 2006, one and a half hours on
October 19, 2006, and one hour on October 20, 2006 for claimed physical therapy visits, or two
hours on October 18, 2006 for a physician visit. Appellant received regular physical therapy
treatments as of August 14, 2006, and she visited Dr. Sitaras on October 18, 2006. In an
October 25, 2006 report, Dr. Sitaras advised that she had been helping her husband carry
equipment the previous weekend. OWCP denied compensation for these visits in its October 8,
2010 and June 10, 2011 decisions. The case will be remanded to OWCP to determine if
appellant is entitled to compensation for eight and a half hours compensation for October 16, 18,
19 and 20, 2006 because she missed work on these days for medical treatment related to the
March 30, 2005 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established entitlement to leave buyback for the
period October 24 through November 22, 2006, and that the case is not in posture for decision
for the dates October 16, 18, 19 and 20, 2006.

12

Fereidoon Kharabi, supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded to OWCP for proceedings consistent with this decision of the Board.
Issued: June 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

